Citation Nr: 0002825	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
neck disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left eye disorder and, if so, whether all the evidence both 
old and new warrants the grant of service connection.

3.  Entitlement to a compensable evaluation for service- 
\connected disabilities under the provisions of 38 C.F.R. § 
3.324 (1999).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1968.  

The veteran's original claims seeking entitlement to service 
connection for a neck disorder and a left eye disorder were 
denied by the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), in a July 1979 rating 
decision, and service connection for a left eye disorder was 
denied again in an October 1979 rating decision.  The veteran 
filed a notice of disagreement, but did not timely perfect an 
appeal of these denials.  

This matter now comes before the Board on appeal from an 
April 1994 decision of the RO, which, in part, found that new 
and material evidence had not been presented to reopen the 
veteran's claims for service connection for a neck disorder 
and a left eye disorder.

This matter also comes before the Board on appeal from a 
March 1996 hearing officer's determination which denied 
entitlement to a compensable evaluation for service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 
(1999).

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on September 13, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

The issue concerning entitlement to a compensable evaluation 
based on service connected disabilities under 38 C.F.R. 
§ 3.324 (1999) will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The most recent final decision, denying service 
connection for a neck disorder was in July 1979.  Although 
the veteran filed a notice of disagreement, he did not 
perfect his appeal of this decision.

2.  Evidence associated with the record since the July 1979 
decision shows that the veteran has a cervical spine disorder 
that was possibly incurred from a combat injury, wherein his 
head was struck by an enemy projectile during a river patrol.

3.  The claims file contains evidence that establishes a 
plausible nexus for a cervical spine disorder based on 
injuries received under the hardships and conditions of 
combat, but the RO has not obtained sufficient evidence for 
correct disposition of the claim.   

4.  The most recent final decision, denying service 
connection for a left eye disorder was in October 1979.  
Although the veteran filed a notice of disagreement, he did 
not perfect his appeal of this decision.

5.  Evidence associated with the record since the October 
1979 decision shows that the veteran was diagnosed in March 
1996 with the same left eye disorder that was diagnosed in a 
July 1968 service medical record.

6.  The claims file contains evidence of a current diagnosis 
of a left eye disorder which may plausibly be a manifestation 
of a chronic eye disease first shown inservice, but the RO 
has not obtained sufficient evidence for correct disposition 
of the claim.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the most recent 
unappealed decision of July 1979, which denied entitlement to 
service connection for a cervical spine disorder is new and 
material; thus the claim is reopened and must be considered 
on the basis of all the evidence of record, both new and old.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), (1999).

2.  The claim of entitlement to service connection for a 
cervical spine disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

3.  Evidence received subsequent to the most recent 
unappealed decision of October 1979, which denied entitlement 
to service connection for a left eye disorder is new and 
material; thus the claim is reopened and must be considered 
on the basis of all the evidence of record, both new and old.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), (1999).

4.  The claim of entitlement to service connection for a left 
eye disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records previously before the RO, reveal that 
in July 1967, the veteran was hanging heavy objects over his 
head and felt sharp pain over his left scapula, radiating 
towards his neck, with the left side of neck and left 
trapezius were sore.  Service medical records further reveal 
that the veteran was wounded by enemy recoilless rifle fire, 
in June 1968, while his river assault boat was on combat 
patrol.  He was diagnosed with multiple fragment wounds of 
the face, left shoulder and both arms.  He also complained of 
decreased visual acuity of the left eye.  The wounds were 
cleansed, with major amounts of fragments removed, and he was 
placed on light duty.  In July 1968, the veteran was again 
wounded by enemy fire while his river assault craft was 
suppressing enemy fire.  The diagnosis was multiple fragment 
wounds of the left arm and face.  Superficial treatment 
included one fragment in the face removed, and wound 
debrided, and all other wounds were cleansed.  He was placed 
on 1 day's light duty.  This treatment note also documented a 
complaint of a black spot of the left eye, when looking at 
near (objects).  This was not visible with opthamologist and 
was most likely a floater, with a visual acuity of 20/20, 
distant to near, noted.  The report from his October 1968 
separation examination noted no significant musculoskeletal 
findings, and no findings of eye abnormalities, with a 
reading of 20/20 uncorrected noted.  

The report from a May 1969 VA examination previously before 
the RO gave a history of the veteran having been struck by an 
exploding artillery shell, and suffering a mild concussion 
and multiple shell fragment wounds to the face, left shoulder 
and arms.  Examination of the musculoskeletal system and eyes 
was normal.  

Also previously before the RO is a report from an Agent 
Orange examination performed in July 1979, which noted that 
the head and neck showed no evidence of inflammatory disease 
and no evidence of cervical nodes or bruits.  This report did 
diagnose arthritis of the spine.  This report also indicated 
that he was referred to neuro-surgery clinic for C-spine 
radiculitis and to an opthamologist for evaluation of the 
left eye.  

Evidence received after the prior final decisions of July 
1979 and October 1979, includes photocopied letters from June 
and July 1969, which appear to be from Emory University 
Department of Neurosurgery to another physician, regarding 
the veteran's headaches, to include neck complaints.  The 
June 1969 letter describes a history of complaints on the 
left side of the head and neck dating back to an injury in 
Vietnam, that occurred on the right side of his helmet.  This 
letter noted that there was some extension of the discomfort 
retro-aurally and into the neck on the left side, but there 
were no other complaints referable to the neck.  The July 
1969 letter noted that X-rays revealed evidence of retained 
shrapnel in the angle of the jaw on the left, while cervical 
X-rays were within normal limits.  The July 1969 letter 
suggested that the retained shrapnel may be of some 
significance with regard to pain the veteran was having in 
the temporal region as well as on the left side of the neck.  

Additional evidence includes the report from a VA examination 
from March 1981, which gives a history of a rocket having hit 
the veteran's helmet, with shrapnel having hit the face, 
forearms and both legs.  There were no findings from this 
examination regarding either the neck or left eye.

Private treatment records from June 1981 included complaints 
of pain in his neck, with findings of early osteoarthritis. 

The report from an August 1993 VA examination indicates that 
this examination was conducted without a review of the claims 
file.  Complaints that included pain in the veteran's neck 
were reported.  A history was elicited from the veteran that 
"a rocket creased my helmet" while in Vietnam.  Examination 
of the eyes revealed that the sclerae of the eyes were not 
icteric and conjunctivae were not pale.  Normal extraocular 
movements were present and visual fields were not pale.  Left 
eye vision was 20/30 with glasses.  Examination of the 
cervical spine revealed 55 degrees forward bending; 15 
degrees backward extension; 25 degrees left rotation; 20 
degrees right rotation; 15 degrees left flexion and 10 
degrees right flexion.  The pertinent diagnoses were chronic 
neck pain syndrome, history of, with degenerative disc 
disease and degenerative joint disease.  X-rays of the 
cervical spine from August 1993 revealed straightening of the 
normal cervical lordosis; hypertrophic degenerative changes 
and disc space narrowing at C5-C6 and C6-C7.  Posterior 
osteophytes are encroaching upon both the right and left 
neural foramina at these levels.  

The veteran testified at a hearing before a hearing officer 
at the RO in July 1995.  He testified that he during combat a 
rocket "creased" his helmet.  He testified that the rocket 
knocked his head to one side, wherein he struck the left side 
of his face against the gunmount, then the rocket exited the 
gun mount, through three pieces of 1/4 inch steel and 9 inches 
of bulletproof vest.  He testified that he was knocked out 
temporarily.  He indicated that he received treatment for his 
neck at the same time he received treatment for his head, and 
that he was told he would always have problems with his neck.  
He testified that after his discharge from active duty, he 
first received treatment for his neck in 1969.  Regarding his 
left eye, he testified that he believed it was from shrapnel.  
He testified that the eye only bothers him while reading.  
Also at the hearing, the veteran presented photographs that 
included depictions of a helmet with the cover torn partially 
off, and a photograph of a man, standing in front of a combat 
boat, presumed to be the veteran, with bandages around his 
chest, left shoulder and right forearm and holding the torn 
helmet.   

In January 1995, the veteran presented at a private 
neurological surgeon for evaluation for complaints of 
cervical stenosis and radicular pain.  A history of stiffness 
of his neck and neck pain over the years was given.  
Computerized tomography (CT) findings from January 1995 
reportedly included degenerative disc changes and 
spondylosis, with mild degrees of spinal canal stenosis and 
moderate to marked foraminal stenosis at C5-6 and C6-7, with 
probably significant impingement on the right C6 nerve root.  

In February 1995, the veteran was hospitalized for continued 
cervical spine problems, that included severe degenerative 
disc disease at C5-6 and C6-7 and lesser morphologic evidence 
of degeneration at C4-5.  A CT scan showed central disk 
herniation.  The veteran underwent discography, which 
revealed evidence of central disk herniation.  The veteran 
also underwent anterior C4-5; C5-6 and C6-7 diskectomies with 
anterior interbody arthrodesis fusions.  The final diagnoses 
included cervical radiculopathy, cervical myelopathy, 
herniated C4-5 cervical disc; C5-6 bilateral neural foraminal 
stenosis with herniated degenerative cervical disc; bilateral 
C6-7 neural foraminal stenosis with herniated degenerated C6-
7 cervical disc and cervical spondylosis.  

Treatment records from March 1996 include treatment for his 
eyes, with a diagnosis of floater, left eye rendered.  Also 
of record, is an informative pamphlet about "floaters" 
which indicates that floaters can be part of the aging 
process or that certain eye diseases or injuries can cause 
floaters.

The veteran testified before the undersigned Member of the 
Board in September 1999.  On that occasion, the veteran 
testified that while on a river operation in Vietnam, a B 40 
rocket came over his left shoulder, hit his gun mount, 
exploded, creased his helmet, and went out through the other 
side of the gun mount.  He testified that he was knocked out 
briefly for about a minute.  He testified that his head was 
knocked against the inside of the gun mount.  He testified 
that he's had trouble with his neck ever since this episode.  
His representative asserted that a photograph presented at 
this hearing shows damage from the rocket, including the 
camouflage from the helmet being ripped off, and extensive 
wrapping and bandaging to the veteran around his upper torso.  
The representative asserted that the veteran was injured by a 
rocket, not by recoilless rifle fire in June 1968, as 
recorded in the June 1968 service medical record.  Regarding 
his left eye, the veteran testified that the last time his 
eye was checked, he was diagnosed with a floater, which is 
the same as he was diagnosed with inservice.

Additional evidence includes a private orthopedic examination 
report in October 1999, which gave a history of the veteran 
having been struck in the right side of his helmet while on a 
patrol boat, followed by difficulty with his neck since that 
incident.  Current complaints included discomfort in the back 
of the neck, with pain radiating down to the right and left 
shoulders, but more so on the right, and with occasional 
catching and popping in the neck.  There was no history of 
recent trauma.  A history of cervical spine surgery, with 
fusion of three discs and plate insertion four years prior 
was given.  Physical examination revealed healed surgical 
incision, lateral aspect of the right side of the neck.  The 
examiner noted limitation of flexion/extension of the 
cervical spine, as well as lateral rotation left and right.  
Neurological examination was intact.  X-rays showed a metal 
plate with screws and fusions of C4-5; C5-6 and C6-7.  The 
impression was post-cervical fusion for degenerative disc 
disease.  A follow up letter by this same physician in 
October 1999 provided the following opinion regarding the 
history of cervical fusion four years prior and the history 
described by the veteran of injury to his head and neck while 
in the military, wherein a rocket apparently struck him on 
the right side of the head, with history of the veteran being 
seen for multiple injuries including his neck pain.  The 
veteran denied previous difficulty with his neck and the 
difficulty that he was now experiencing appeared to be 
related to the injury he described as occurring in 1968 in 
Vietnam.

Analysis

As noted above, the most recent prior final denial of a neck 
disorder is the RO's July 1979 decision, which denied 
entitlement to service connection for both a neck disorder 
and a left eye disorder.  The most recent prior final denial 
of the left eye disorder is the October 1979 decision.  The 
veteran filed a notice of disagreement with these decisions, 
but did not perfect his appeal by filing a substantive 
appeal.  These decisions are therefore final and may not be 
reopened, in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105;  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a) (1998); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

The question now presented is whether new and material 
evidence has been submitted, since the most recent prior 
adverse decision, to permit reopening of the claim.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
It is significant, for the outcome portion of this case, that 
the presumption of credibility attaches to evidence submitted 
for purposes of reopening a claim.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim, 
in Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) explained that to reopen a 
previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  

The United States Court of Appeals for the Federal Circuit 
(Federal) Circuit has also recently set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3rd 1356 (1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  Precedent decisions 
of the Court must be given full force and effect immediately, 
even if VA appeals the decision.  See Tobler v. Derwinski, 2 
Vet. App. 8 (1991); see also Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  It therefore follows that a precedent 
decision of the Federal Circuit, a court of superior 
jurisdiction, must be given immediate force and effect as 
well.

The Court has recently stated that a review of the claim 
under the more flexible Hodge standard accords the appellant 
a less stringent "new and material" evidence threshold to 
overcome.  See Fossie v. West, 12 Vet. App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

Neck Disorder

Upon review of the evidence, the Board finds that new and 
material evidence has been submitted to reopen a claim for 
service connection for a cervical spine disorder.  
Specifically, the evidence submitted after the July 1979 
decision includes treatment records which were not previously 
before the RO, including records from June 1969 and July 1969 
regarding neck complaints as they related to retained 
shrapnel in the jaw, treatment records documenting cervical 
spine surgery for cervical spine problems, including 
degenerative disc disease and the medical opinion forwarded 
by a private physician in October 1999 regarding the etiology 
of cervical spine complaints, all of which suggest that the 
combat injury to the head also is related to his current 
cervical spine complaints.  This new evidence is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant, that it must be considered in order to fairly 
decide the merits of the claim.

In view of the foregoing, the evidence cited above permits 
the claim to be reopened. The Board must now determine 
whether the claim is well-grounded, in accordance with the 
requirements of Elkins, Winters, supra.

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp 
1999); 38 C.F.R. § 3.303 (1999).  There are some 
disabilities, including disorders such as arthritis, where 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999). 

Where a veteran was engaged in combat with the enemy during a 
period of war, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).  A combat veteran is still 
required to submit competent evidence of a current 
disability, and of a nexus between that disability and an 
incident of service.  See Caluza v. Brown, 7 Vet. App. 498, 
507 (1995).  However, the United States Court of Appeals for 
Veteran's Claims has clarified the meaning of 38 U.S.C.A. 
§ 1154(b) as relaxing the evidentiary requirement for combat 
veterans regarding the second element of Caluza, that being 
the question of service incurrence, that is what happened 
during service, not the questions of either current 
disability or nexus to service.  Thus, the combat veteran who 
has well grounded his claim does not necessarily prevail on 
the merits absent clear and convincing evidence to the 
contrary, but still requires a weighing of positive and 
negative medical evidence as to whether the current 
disability is related to service.  See Kessel v. West 12 Vet 
App. 477 (1999), overruling Arms v. West, 12 Vet App 188 
(1999).  

Upon review of the evidence, the Board finds that the 
evidence submitted to reopen this claim, plus the evidence 
previously before the RO, serves to well-ground this claim.  
Specifically, the Board notes that the veteran is a combat 
veteran, with an award of the Purple Heart medal, as noted on 
his DD-214, service personnel record.  The service medical 
records also reveal treatment to the face and shoulder area 
for shrapnel wounds.  The Board finds the veteran's testimony 
credible regarding the helmet creasing incident, wherein he 
lost consciousness and struck the left side of his head 
against the gun.  Treatment records from June and July 1969 
document complaints of neck pain on the left, within one year 
after he was discharged from active duty, suggesting that the 
veteran's neck problems are long standing, and became present 
a few months after service although there was no evidence of 
arthritis at that time.  These records from 1969 also 
document the same history of the rocket striking his helmet 
to the right side, which is the same history given to the 
physician in 1999.  Finally, the Board finds that the opinion 
from the private orthopedic surgeon in October 1999, that the 
veteran's present difficulty with his neck appears to be 
related to the injury that was described as occurring in 
Vietnam in 1968, provides a nexus between his inservice 
injury and current cervical spine pathology.  This medical 
opinion, which is based on the consistent history of a combat 
injury of a blow against the head, which for the purposes of 
well-groundedness must be accepted as true.  King v. Brown, 5 
Vet. App. 19 (1993).

Accordingly, the Board also concludes that the claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991), see Elkins, 
Winters, supra, which thus permits further development of the 
appellant's claim, as set forth below in the REMAND section 
of this decision.

Left Eye Disorder

Upon review of the evidence, the Board finds that new and 
material evidence has been submitted to reopen a claim for 
service connection for a left eye disorder.  Specifically, 
the evidence submitted after the prior decision of October 
1979 is a medical treatment record from March 1996, showing 
treatment for what was diagnosed as a "floater, left eye."  
Essentially this is showing treatment in 1996 for the same 
left eye problem, that was complained of inservice as a 
"black spot" left eye, and diagnosed as "most likely a 
floater."  This raises the possibility of the left eye 
floater to be a chronic condition dating back to July 1968.  
This new evidence is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled, is so significant, that it must be considered in 
order to fairly decide the merits of the claim.

In view of the foregoing, the evidence cited above permits 
the claim to be reopened. The Board must now determine 
whether this claim is well-grounded, in accordance with the 
requirements of Elkins, Winters, supra.

As discussed above, in order for a claim to be well grounded, 
there must first be competent medical evidence of a current 
disability; second, there must be an incurrence or 
aggravation of a disease or injury in service shown in either 
competent lay or medical evidence; third, there must be 
competent medical evidence showing a nexus between the 
current disability and the in-service incurrence or 
aggravation of a disease or injury.  Caluza v. Brown 7 Vet. 
App. 498 (1995).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (known as the U. S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
in Savage, supra, that chronicity could be shown by "either 
evidence contemporaneous with service or the presumption 
period or evidence that is post service or post presumption 
period." Id.

In this instance, although the veteran has alleged that his 
left eye disorder is the result of combat injuries from 
shrapnel, there is no competent medical evidence of record to 
support this contention.  Lay assertions of medical diagnosis 
or causation do not constitute competent evidence sufficient 
to render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Therefore, his claim for a left eye disorder as 
due to combat injuries, under 38 U.S.C.A. § 1154(b), is not 
well grounded under that particular basis.  As such, no 
combat presumptions apply in this particular claim.

However, as discussed above, there is evidence of treatment 
inservice for a complaint of a "black spot" of the left eye 
in July 1968, which was diagnosed as "most likely a 
floater."  There is evidence in March 1996 showing treatment 
for what was diagnosed as a floater of the left eye.  This 
evidence suggests the left eye floater, diagnosed inservice 
may be a chronic condition dating back to service, and is a 
therefore a plausible claim, capable of substantiation.

The Board therefore concludes that the claim is well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991), see Elkins, Winters, 
supra, which thus permits further development of the 
appellant's claim, as set forth below in the REMAND section 
of this decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck disorder is 
reopened, and is well grounded; to this extent the appeal is 
granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left eye disorder is 
reopened, and is well grounded; to this extent the appeal is 
granted.



REMAND


The Board finds that the veteran's claim for a compensable 
rating under 38 C.F.R. 
§ 3.324 cannot be addressed until after the severity of each 
of his service-connected disorders has been evaluated.  As 
this issue is inextricably intertwined with the other issues 
on appeal, it must therefore be addressed on remand following 
the development noted above.  Harris v. Derwinski, 1. Vet. 
App. 180 (1991).

Having reopened the claim for service connection for a left 
eye disorder, and a cervical spine disorder de novo review of 
all the evidence is indicated.  In order so as to not 
prejudice the appellant's claim, initial review by the RO is 
also indicated.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In view of the foregoing, the Board finds that further 
development is warranted, in light of the continued questions 
that exist regarding the nature and severity of his  cervical 
spine disorder and left eye disorder.  Regarding the cervical 
spine, the Board observes that the record establishes that 
the veteran sustained a projectile blow to the head during 
combat conditions in Vietnam, and that he complained to 
physicians about neck pain in June and July 1969, within one 
year after discharge; although no evidence of arthritis was 
apparent on X-ray study of the cervical spine.  Presently, 
the veteran is shown to have a diagnosis of severe 
degenerative joint disease, post-cervical fusion and a 
private physician has forwarded the opinion that the current 
cervical spine problems may be related to the injury in 
Vietnam.  

Regarding the claimed eye disorder, the Board observes that a 
possible "floater" of the left eye was diagnosed inservice.  
The private medical record from March 1993 diagnosed a 
"floater" in the same eye.  A medical opinion is necessary 
to clarify whether the veteran's claimed left eye disability 
was caused or aggravated by service.  The Court has held that 
such medical questions must be addressed by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for the 
disabilities at issue, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination, in order to ascertain the 
nature and etiology of any current 
cervical spine disability.  All tests and 
studies deemed necessary by the examiner 
should be conducted.  The examiner must 
review all the medical data on file and 
the combat history on file and should 
specifically address the following 
questions: (a) Does the veteran have any 
current disability of the cervical spine? 
(b) If so, is any current cervical spine 
disability the result of a disorder not 
classified as a congenital defect? (c) If 
any cervical spine disability, is not 
classified as a congenital defect, does 
the record reflect that any current 
cervical spine disability as likely as 
not became manifest as a result of the 
trauma encountered by the veteran while 
under the hardships of combat, while 
serving in Vietnam?  (d) whether other 
factors, including the aging process 
after the veteran's military service may 
have played a role in the development of, 
or aggravation of, any cervical spine 
disorder found to be currently present.  
If the veteran is not currently suffering 
from any cervical spine pathology which 
could be regarded as having been incurred 
in or aggravated while the veteran was in 
service, the examiner must specifically 
indicate so.  The examination report 
should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.  The veteran's entire claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiner should be requested to 
indicate in the examination report that 
he or she has reviewed the entire claims 
folder. 

3.  Thereafter, the veteran should be 
scheduled for a VA opthamology 
examination, in order to ascertain the 
nature and etiology of any current left 
eye disability.  All tests and studies 
deemed necessary by the examiner should 
be conducted.  The examiner must review 
all the medical data on file and should 
specifically address the following 
questions: (a) Does the veteran have any 
current disability of the left eye? (b) 
If so, is any current left eye disability 
the result of a disorder not classified 
as a congenital defect? (c) If any left 
eye disability, is not classified as a 
congenital defect, does the record 
reflect that any current left eye 
disorder as likely as not is the same 
disorder diagnosed in July 1968 or if 
not, whether it became manifest as a 
result of the trauma encountered by the 
veteran while under the hardships of 
combat, while serving in Vietnam?  (d) 
whether other factors, including the 
aging process after the veteran's 
military service may have played a role 
in the development of, or aggravation of, 
any left eye disorder found to be 
currently present.  If the veteran is not 
currently suffering from any left eye 
pathology which could be regarded as 
having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically indicate so.  
The examination report should set forth 
in a clear, comprehensive, and legible 
manner all pertinent findings and should 
include complete rationale for the 
opinions expressed.  The veteran's entire 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination to facilitate a 
thorough, longitudinal review of the 
evidence, and the examiner should be 
requested to indicate in the examination 
report that he or she has reviewed the 
entire claims folder. 

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner, it must be returned to the 
examining physician for correction.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West,  11 Vet. App. 268 (1998). 

4.  Following completion of the 
foregoing, the RO should again consider 
the veteran's claims in light of all the 
evidence of record, including that 
obtained pursuant to this remand.  The RO 
should again consider whether the veteran 
warrants a compensable evaluation under 
38 C.F.R. § 3.324 (1999).  

5.  If either determination remains 
adverse to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence, both new 
and old, and sets forth the applicable 
legal criteria pertinent to this appeal.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals






